Citation Nr: 1514866	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from February 1982 to March 1996.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he developed hypertension in 1982 and sleep apnea in 1991.  He asserts that the hypertension and the sleep apnea disabilities began while he was on ACDUTRA.  The Board notes that the actual dates of the Veteran's INACDUTRA and ACDUTRA have not been obtained.  Given the Veteran's contentions, the actual dates of INACDUTRA and ACDUTRA should be obtained and then the Veteran should be provided a VA medical examination in order to obtain medical opinions regarding the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated TRICARE treatment records.

2.  Obtain the actual dates that the Veteran was on ACDUTRA and INACDUTRA from the appropriate source(s).  

3.  When the above actions have been accomplished, provide the Veteran VA medical examinations for his claimed hypertension and sleep apnea disabilities.  The claims folder must be available to the examiner(s) prior to the examinations.  The examiners(s) should review the Veteran's service treatment records (STRs) from his reserve duty, review the actual dates that the Veteran was on reserve duty and provide opinions as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hypertension and/or sleep apnea disorder was caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA.

The examiner(s) must state the underlying reasons for all opinions.  The examiner(s) is(are) reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




